DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 06/09/2020. Claims 1, 9 and 20 were amended; claims 17-19 were withdrawn, and no claim was added in a reply filed 12/08/2020. Therefore claims 1-16 and 20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 8, filed 12/08/2020, with respect to 112b rejections of claims 9-16 and 20 have been fully considered and are persuasive.  The 112b rejection of claims 9-16 and 20 has been withdrawn. 
Applicant's arguments filed 12/08/2020 in regards to the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because the claims provide an improvement upon the practical application of parking management by having a variety of convenient applications for solving user’s parking problems in dense urban environments and other locations where parking spaces are scarce or not conveniently located (remarks p. 9-10). Examiner respectfully disagrees.
As stated in the non-final office action dated 06/09/2020, the claims are directed towards an abstract idea of certain methods of organizing human activity because they deal 
Applicant’s arguments with respect to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 9 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites “receiving a first request for a parking asset, the first request including a destination location and reservation data; searching a parking asset inventory database for one or more parking assets within a service area that includes the destination location; receiving a selection of a parking asset in the service area; reserving the selected parking asset according to the reservation data; receiving a second request for mobile valet service in the service area, the second request including  bid for the mobile valet service; determining one or more mobile valet service providers within the service area that are available to provide the mobile valet service; obtaining one or more re3sponses to the bid from the one or more mobile valet service providers; sending the one or more responses to the [user]; receiving a selection of a mobile valet service provider in the service area; verifying that a vehicle was parked in the selected parking asset according to the reservation data; determining one or more payments to a first online account of the selected mobile valet service provider; determining one or more payments to a second online account of an owner or operator of the selected parking asset; and determining one or more debits to a third online account for fees associated with reserving the parking asset and receiving the mobile valet service.”
The limitations above as a whole, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the generate instructions for a person to follow which is a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions), fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial 
This judicial exception is not integrated into a practical application. In particular, the claim recites “one or more processors of a dynamic parking information management system”,  “mobile application”, “electronic payment” and “electronic debit” in claim 1, “one or more processors”, memory”, “mobile application” ,“one or more electronic payments” and “one or more electronic debits” in claim 9 and “non-transitory, computer readable storage medium”, “one or more processors of a dynamic parking information management system”, “mobile application” ,“electronic payment” and “electronic debit” in claim 20. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-5 and 10-13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 6 and 14 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (one or more processors and biometric data are recited at high level of generality which amounts to instructions to apply the abstract idea into a computer environment) or providing significantly more limitations. 
Dependent claims 7, 15 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (one or more processors and mobile device are recited at high level of generality which amounts to instructions to apply the abstract idea into a computer environment) or providing significantly more limitations. 
Dependent claims 8 and 16 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (one or more processors, digital photo and electronic payments are recited at high level of generality which amounts to instructions to apply the abstract idea into a computer environment) or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 20020029164) in view of Behr (US 20160078688) and Gebremeskel (US 20180182200), hereinafter “Geb”, in further view of Cohoon (US 2006/0085318)
As per claim 1, Sugar discloses a method comprising: 
receiving, by one or more processors of a dynamic parking information management system, a first request for a parking asset from a user terminal, the first request including a destination location and reservation data (paragraph 41-48, 55, receiving a parking reservation requesting including the destination and name and address of the customer, etc…) ;
 searching, by the one or more processors, a parking asset inventory database for one or more parking assets within a service area that includes the destination location (paragraph 55-56, the inventory of parking assets is searched to match the user’s reservation request);

 reserving, by the one or more processors, the selected parking asset according to the reservation data (paragraph 59-60, the parking asset is reserved according to the customer’s selection);
determining, by the one or more processors, one or more electronic payments to a second online account of an owner or operator of the selected parking asset (paragraph 10, 28, 51 and 60, a payment is transferred to the parking facility owner).
However, Sugar does not disclose but Behr discloses 
 receiving, by the one or more processors, a second request for mobile valet service from a mobile application (paragraph 16-17, a user sends a request to find available valet at or close to the destination that are willing to the user in order to park his/her car);
 determining, by the one or more processors, one or more mobile valet service providers within the service area that are available to provide the mobile valet service (paragraph 16-17, the system searches for available valet that would provide the service for the user); 
receiving, by the one or more processors, a selection of a mobile valet service provider from the mobile application (paragraph 17, 20, 31 and 46, the user selects the appropriate valet for him/her); 
verifying, by the one or more processors, that a vehicle was parked in the selected parking asset according to the reservation data (paragraph 25-26, the server verifies that the valet is at the selected parking through GPS and also receives an indication from the valet once 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Behr in the teaching of Sugar in to assist in on demand parking services (paragraph 3).
However, Sugar in view of Behr highly suggest but do not explicitly disclose but Geb explicitly discloses determining, by the one or more processors, one or more electronic payments to a first online account of the selected mobile valet service provider and determining, by the one or more processors, one or more electronic debits to a third online account for fees associated with reserving the parking asset and receiving the mobile valet service (paragraph 106, the appropriate payments are sent to the valet service account and to the administrator of the mobile parking app which matches the user with parking and valet).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Geb in the teaching of Sugar and Behr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Sugar in view of Behr and Geb does not disclose but Cohoon discloses a request including a bid for a desired service; obtaining, by the one or more processors, one or more responses to the bid from the one or more service providers; sending, by the one or more processors, the one or more responses to the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Cohoon in the teaching of Sugar in view of Behr and Geb, in order to allow buyers to be connected with qualified vendors to obtain the lowest possible price (Cohoon, paragraph 7).

As per claim 9, Sugar discloses a dynamic parking information management system comprising: one or more processors (fig. 1, paragraph 30-32); memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising (fig. 1, paragraph 30-32):
 receiving, by the one or more processors of a dynamic parking information management system, a first request for a parking asset from a user terminal, the first request including a destination location and reservation data (paragraph 41-48, 55, receiving a parking reservation requesting including the destination and name and address of the customer, etc…) ;
 searching, by the one or more processors, a parking asset inventory database for one or more parking assets within a service area that includes the destination location (paragraph 55-56, the inventory of parking assets is searched to match the user’s reservation request);
 receiving, by the one or more processors, a selection of a parking asset in the service area (paragraph 57, a parking asset is selected);

determining, by the one or more processors, one or more electronic payments to a second online account of an owner or operator of the selected parking asset (paragraph 10, 28, 51 and 60, a payment is transferred to the parking facility owner).
However, Sugar does not disclose but Behr discloses 
 receiving, by the one or more processors, a second request for mobile valet service from the mobile application (paragraph 16-17, a user sends a request to find available valet at or close to the destination that are willing to the user in order to park his/her car);
 determining, by the one or more processors, one or more mobile valet service providers within the service area that are available to provide the mobile valet service (paragraph 16-17, the system searches for available valet that would provide the service for the user); 
receiving, by the one or more processors, a selection of a mobile valet service provider from the mobile application (paragraph 17, 20, 31 and 46, the user selects the appropriate valet for him/her); 
verifying, by the one or more processors, that a vehicle was parked in the selected parking asset according to the reservation data (paragraph 25-26, the server verifies that the valet is at the selected parking through GPS and also receives an indication from the valet once the valet finishes parking the car and performs all the instructions given to him/her by the server).

However, Sugar in view of Behr highly suggest but do not explicitly disclose but Geb explicitly discloses determining, by the one or more processors, one or more electronic payments to a first online account of the selected mobile valet service provider and determining, by the one or more processors, one or more electronic debits to a third online account for fees associated with reserving the parking asset and receiving the mobile valet service (paragraph 106, the appropriate payments are sent to the valet service account and to the administrator of the mobile parking app which matches the user with parking and valet).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Geb in the teaching of Sugar and Behr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Sugar in view of Behr and Geb does not disclose but Cohoon discloses a request including a bid for a desired service; obtaining, by the one or more processors, one or more responses to the bid from the one or more service providers; sending, by the one or more processors, the one or more responses to the user terminal (fig. 1-4, paragraphs 21-26, a reverse auction is used to acquire a service 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Cohoon in the teaching of Sugar in view of Behr and Geb, in order to allow buyers to be connected with qualified vendors to obtain the lowest possible price (Cohoon, paragraph 7).

As per claim 5/13, Sugar does not disclose but Behr discloses wherein the first request is received by the selected mobile valet service provider after the second request (paragraph 45, the valet gets the valet request before getting information about the parking facility they would be driving to)(please see claim 1 rejection for combination rationale).

As per claim 7/15, Sugar does not disclose but Behr discloses determining, by the one or more processors, a route between a current location of the mobile valet service provider and the selected parking asset; and sending, by the one or more processors, map data including the route to a mobile device used by the selected mobile valet service provider while providing the mobile valet service (paragraph 24)(please see claim 1 rejection for combination rationale).

As per claim 20, Sugar discloses a non-transitory, computer-readable storage medium having instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform operations comprising: (fig. 1, paragraph 30-32):
 receiving, by the one or more processors of a dynamic parking information management system, a first request for a parking asset from a user terminal, the first request including a destination location and reservation data (paragraph 41-48, 55, receiving a parking reservation requesting including the destination and name and address of the customer, etc…) ;
 searching, by the one or more processors, a parking asset inventory database for one or more parking assets within a service area that includes the destination location (paragraph 55-56, the inventory of parking assets is searched to match the user’s reservation request);
 receiving, by the one or more processors, a selection of a parking asset in the service area (paragraph 57, a parking asset is selected);
 reserving, by the one or more processors, the selected parking asset according to the reservation data (paragraph 59-60, the parking asset is reserved according to the customer’s selection);
determining, by the one or more processors, one or more electronic payments to a second online account of an owner or operator of the selected parking asset (paragraph 10, 28, 51 and 60, a payment is transferred to the parking facility owner).
However, Sugar does not disclose but Behr discloses 
 receiving, by the one or more processors, a second request for mobile valet service from the mobile application (paragraph 16-17, a user sends a request to find available valet at or close to the destination that are willing to the user in order to park his/her car);

receiving, by the one or more processors, a selection of a mobile valet service provider from the mobile application (paragraph 17, 20, 31 and 46, the user selects the appropriate valet for him/her); 
verifying, by the one or more processors, that a vehicle was parked in the selected parking asset according to the reservation data (paragraph 25-26, the server verifies that the valet is at the selected parking through GPS and also receives an indication from the valet once the valet finishes parking the car and performs all the instructions given to him/her by the server).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Behr in the teaching of Sugar in to assist in on demand parking services (paragraph 3).
However, Sugar in view of Behr highly suggest but do not explicitly disclose but Geb explicitly discloses determining, by the one or more processors, one or more electronic payments to a first online account of the selected mobile valet service provider and determining, by the one or more processors, one or more electronic debits to a third online account for fees associated with reserving the parking asset and receiving the mobile valet service (paragraph 106, the appropriate payments are sent to the valet service account and to the administrator of the mobile parking app which matches the user with parking and valet).

However, the combination of Sugar in view of Behr and Geb does not disclose but Cohoon discloses a request including a bid for a desired service; obtaining, by the one or more processors, one or more responses to the bid from the one or more service providers; sending, by the one or more processors, the one or more responses to the user terminal (fig. 1-4, paragraphs 21-26, a reverse auction is used to acquire a service or good. The buyer sends a bid for the service and competing service providers respond with counter bids to the buyer’s bid. All bids are displayed on the user terminal). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Cohoon in the teaching of Sugar in view of Behr and Geb, in order to allow buyers to be connected with qualified vendors to obtain the lowest possible price (Cohoon, paragraph 7).

Claims 2, 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 20020029164) in view of Behr (US 20160078688) and Geb (US 20180182200) and Cohoon (US 2006/0085318), as disclosed in the rejection of claim 1 and 9, in further view of Wang (US 20160012726).
As per claim 2/10, Sugar in view of Behr, Geb and Cohoon do not disclose but Wang discloses wherein the parking asset inventory includes private parking assets, commercial parking assets (paragraph 115) and flash parking assets (paragraphs 90, 91 and 95, crowdsources parking).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Wang in the teaching of Sugar in view of Behr, Geb and Cohoon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4/12, Sugar in view of Behr, Geb, Cohoon and Wang disclose all the limitation of claim 2/10. However, Sugar in view of Behr, Geb and Cohoon do not disclose but Wang further discloses wherein the selected parking asset is a flash parking asset provided by a user through a game reward system (paragraph 90-91 and 95, the crowd is incentivized to provide parking location information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Wang in the teaching of Sugar in view of Behr, Geb and Cohoon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 20020029164) in view of Behr (US 20160078688), Geb (US 20180182200), Cohoon (US 2006/0085318) and Wang (US 20160012726), as disclosed in the rejection of claim 2 and 10, in further view of Kotecha (US 2015/0066545).
As per claim 3/11, Sugar in view of Behr, Geb, Cohoon and Wang do not disclose but Kotecha discloses where the selected parking asset is a private parking asset that includes one of a homeowner's garage, driveway or yard (paragraph 18 and 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Kotecha in the teaching of Sugar, Behr, Geb, Cohoon and Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 20020029164) in view of Behr (US 20160078688) and Geb (US 20180182200) and Cohoon (US 2006/0085318), as disclosed in the rejection of claim 1 and 9, in further view of Grissen (US 9613199).
As per claim 6/14, Sugar does not disclose but Behr and Geb both disclose mobile valet service provider using a mobile application to provide their service (Behr paragraph 3 and Geb paragraph 10). However, Sugar in view of Behr and Geb and Cohoon do not disclose receiving, by the one or more processors, biometric data for the selected mobile valet service provider; and 
However, Grissen discloses receiving, by the one or more processors, biometric data for a selected service provider; and authenticating, by the one or more processors, the identity of the selected service provider based at least in part on the biometric data (Col. 7:40 to Col. 8:9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to authenticate a service provider before allowing them to perform the service as in Grissen in the system executing the method of Sugar in view of Behr, Geb and Cohoon. As in Grissen, it is within the capabilities of one of ordinary skill in the art to authenticate a service provider before allowing them to perform the service to Sugar in view of Behr, Geb and Cohoon’s invention with the predictable result of ensuring that an individual is authorized to conduct an activity as needed in Sugar in view of Behr, Geb and Cohoon.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 20020029164) in view of Behr (US 20160078688), Geb (US 20180182200) and Cohoon (US 2006/0085318), as disclosed in the rejection of claim 1 and 9, in further view of White (US 20160302030).
As per claim 8/16, Sugar does not disclose but Behr discloses receiving, by the one or more processors, confirmation data indicating that the parking asset was occupied by the vehicle (paragraph 25-26)(please see claim 1 rejection for combination rationale). Sugar in view of Behr does not disclose but Geb discloses receiving, by the one or more processors, confirmation data indicating that the parking asset was occupied by the vehicle (paragraphs 72-74); and responsive to the confirmation data, determining, by the one or more processors, one 
However, Sugar in view of Behr, Geb and Cohoon do not disclose but White discloses receiving, by the one or more processors, flash parking asset information including a digital photo and location of a flash parking asset, and a timestamp indicating a current time (paragraph 65 and 88). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by White in the teaching of Sugar in view of Behr, Geb and Cohoon in order to manage the supply and demand of real-time, context-specific data generated within a specified location and process the communications through an interface that connects multiple client devices to a collective network (White paragraph 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628